Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for refining agent containing quicklime (CaO), calcium carbonate (CaCO3), and calcium hydroxide (Ca(OH)2) (Specification, [0028]), does not reasonably provide enablement for a refining agent having the full range of 60-100% by mass of quicklime.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of claims 1-8 encompasses a refining agent that can contain 100 mass% quicklime. The specification discloses sufficient information for one of ordinary skill in the art to use a refining agent that contains at least 60% by mass of quicklime, but must also contain some percentage of CaCO3 and Ca(OH)2, in order to produce H2O and CO2 in amounts in which the Ig-loss value is from 4-35 mass%. However, the specification does not provide direction on how a refining agent can be 100 mass% quicklime, as claim 1 allows. Moreover, the specification does not give any information of what the refining agent can all contain and/or must contain, in order to have an Ig-loss value from 4-35 mass%. At the time of filing, the state of the art was such that one of ordinary skill in the art would know that a refining agent that contains 100 mass% quicklime would not have the claimed Ig-loss values due to the fact that quicklime in already in its reduced state. Thus, the disclosed refining agent, does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1-8.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2014/0311295 A1) (hereinafter “Uchida”).

Regarding claims 1 and 5, Uchida teaches a method of producing molten steel while adding a CaO-containing powdery dephosphorizing agent (Uchida, Abstract and [0045]). Uchida also teaches that typically, the refining agent containing CaO, is made of CaO alone or contains not less than 50 mass% of CaO and may contain other components, if necessary (Uchida, [0073]). Moreover, the CaO-containing dephosphorizing agent are preferably quicklime, i.e., CaO, and limestone, i.e., CaCO3, because they are inexpensive and excellent in the dephosphorization efficiency and may also include a calcined dolomite, i.e., MgCa(CO3)2 (Uchida, [0076]). 

Uchida also teaches that the molten iron is charged into the converter and a powdery CaO-containing dephosphorizing agent, a gaseous oxygen source such as oxygen gas or the like, and a solid oxygen source such as iron oxide, are supplied to the molten iron, where the phosphorus in the molten iron is oxidized with the oxygen source and the resulting phosphorus oxide is incorporated into a slag for dephosphorization refining formed from CaO-containing dephosphorizing agent and the like to thereby remove phosphorous in the molten iron (Uchida, [0045]). Additionally, Uchida teaches that the CaO-containing dephosphorization agent also plays a role of covering a bath surface of the molten iron to prevent generation of iron splash and the like (Uchida, [0046]).
The CaO-containing dephosphorizing agent, including quicklime of Uchida, corresponds to the refining agent as a lime source and the refining agent including 60% by mass or more of quicklime is used as the refining agent of claims 1 and 5. Providing a gaseous and solid oxygen source with the dephosphorization agent of Uchida corresponds to an oxygen source of claim 1 of the present invention. Adding the gaseous and solid oxygen source with the dephosphorization agent to the molten iron of Uchida corresponds to the hot metal accommodated in a hot metal holding container of claim 1 of the present invention. 

Given that the CaO-containing dephosphorization agent of Uchida is substantially identical to the refining agent as used in the present invention, as set forth above, it is clear that the CaO-containing dephosphorization agent of Uchida would inherently have an Ig-loss value from 4.0-35.0 mass% as presently claimed.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	
 
Regarding claim 4, Uchida also teaches that all of the CaO–containing dephosphorizing agent for forming a slag for dephosphorization refining is the powdery quicklime supplied to the molten iron, i.e., the refining agent alone is used as the lime source (Uchida, [0100]). The CaO–containing dephosphorizing agent containing quicklime corresponds to the refining agent alone is used as the lime source of the present invention.






Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2014/0311295 A1) (hereinafter “Uchida”) as applied to claim 1 above, and further in view of Hino et al. (JP 2005139545 A) (hereinafter “Hino”).
The Examiner has provided a machine translation of JP H07118722A. The citation of the prior art in this rejection refers to the machine translation.
	
Regarding claim 2, Uchida teaches example 1, in which 280 tons of molten iron is charged and has a temperature of 1300°C, the main hole nozzle has a diameter of 55mm, the oxygen has a flow rate of 44000Nm3/hr, the supply rate of the quicklime powder is 500 kg/min, and the dynamic pressure at the bath surface is 0.48 kgf/cm2, or 47071.92 Pa (Uchida, [0085-0087] and Table 1). While Uchida teaches that the oxygen and quicklime powder are supplied to the top of the molten iron, Uchida does not explicitly disclose that the refining agent and carrier gas are injected through a lance immersed under a bath surface of the hot metal.

With respect to the difference, Hino teaches a dephosphorizing molten iron method, in which a powdery flux containing a solid oxidizer is blown together with a carrier gas through an immersion lance in molten iron held in a processing vessel (Hino, [0013]). Moreover, Hino teaches that the immersion lance is at an immersion depth, Ho, which refers to the distance in a vertical direction from the molten iron bath surface to each lance outlet center (Hino, [0036]). 
As Hino expressly teaches a system in which a flux composed of a powdery lime and an iron oxide-containing material is blown through a lance immersed in molten iron using a carrier gas has advantages in that the equipment cost and running cost are low and an improvement in iron yield can be expected (Hino, [0003]).
Uchida and Hino are analogous art as they are both drawn to a method of dephosphorizing a molten metal using a lime source (Uchida, Abstract and [0076]; Hino, [0001]).
In light of the motivation to immerse the lance into the molten metal and blow a powdery lime and carrier gas as taught in Hino above, it therefore would have been obvious to one of ordinary skill in the art to immerse the lance of Uchida in view of Susumu in order to lower the equipment costs and running costs and improve the iron yield, and thereby arrive at the present invention. 
Given that the method and refining agent of Uchida in view of Hino are substantially identical to the method and refining agent as used in the present invention, as set forth above, it is clear that method and refining agent of Uchida in view of Hino would intrinsically have a carrier gas stirring power and a lime source energy as set out in Formulas (1) to (3) as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7, Uchida also teaches that all of the CaO–containing dephosphorizing agent for forming a slag for dephosphorization refining is the powdery quicklime supplied to the molten iron, i.e., the refining agent alone is used as the lime source (Uchida, [0100]). The CaO–containing dephosphorizing agent containing quicklime corresponds to the refining agent alone is used as the lime source of the present invention.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2014/0311295 A1) (hereinafter “Uchida”) as applied to claim 1 above and further as evidenced by Jean-Michel Commandre, Sylvain Salvador, Ange Nzihou. Reactivity of laboratory and industrial limes. Chemical Engineering Research and Design, Elsevier, 2007, 85 (4), pp.473-480 (hereinafter “Commandre”).

Regarding claim 3, while Uchida does not explicitly disclose that the refining agent has a specific surface area of 0.5-5 m2/g, industrial quicklime is known in the art to have a specific surface area of 4.2 m2/gCaO as evidenced by Commandre (Commandre, pg. 6, column 2, Quicklime Reactivity, last paragraph).

Regarding claim 8, Uchida also teaches that all of the CaO–containing dephosphorizing agent for forming a slag for dephosphorization refining is the powdery quicklime supplied to the molten iron, i.e., the refining agent alone is used as the lime source (Uchida, [0100]). The CaO–containing dephosphorizing agent containing quicklime corresponds to the refining agent alone is used as the lime source of the present invention.
	



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2014/0311295 A1) (hereinafter “Uchida”) in view of Hino et al. (JP 2005139545 A) (hereinafter “Hino”) as applied to claim 2 above and further as evidenced by Jean-Michel Commandre, Sylvain Salvador, Ange Nzihou. Reactivity of laboratory and industrial limes. Chemical Engineering Research and Design, Elsevier, 2007, 85 (4), pp.473-480 (hereinafter “Commandre”).

Regarding claim 6, while Uchida in view of Susumu and Hino does not explicitly disclose that the refining agent has a specific surface area of 0.5-5 m2/g, industrial quicklime is known in the art to have a specific surface area of 4.2 m2/gCaO as evidenced by Commandre (Commandre, pg. 6, column 2, Quicklime Reactivity, last paragraph).


Response to Arguments
As per the Advisory Action mailed 1/25/22, the Examiner agrees that moisture content as taught in Susumu is not the same as the Ig-loss value as presently claimed.
Applicant primarily argues:
“By contrast, claim 1 describes the use of a refining agent with an Ig-loss value of 4.0 to 35.0 mass%. Through the use of a refining agent satisfying the claimed Ig-loss value, slag formation is accelerated by H2O gas and CO2 gas generated during addition. The effect of H2O gas and CO2 gas to promote slag formation and dephosphorization is clear from Table 1. In particular, the addition of refining agents having an Ig-loss within the claimed range achieves a dephosphorization rate 60% or greater. Refining agents having an Ig-loss outside the claimed range fail to achieve such a dephosphorization rate. Applicant respectfully submits that the evidence of record demonstrates that the claimed range of Ig-loss is critical to achieving the advantages of the present invention relating to dephosphorization rate.

Uchida does not disclose any significance of setting the Ig-loss value in the range as shown in Table 1. Inasmuch as Uchida is silent regarding any effect of Ig-loss, the advantages achieved by the claimed range of Ig-loss would not have been expected by one of ordinary skill in the art. Applicant submits that the claimed range of Ig-loss is therefore critical to the claimed invention.”
Remarks, pg. 4
The Examiner respectfully traverses as follows:
Firstly, given that the CaO-containing dephosphorization agent of Uchida is substantially identical to the refining agent as used in the present invention, as set forth above, it is clear that the CaO-containing dephosphorization agent of Uchida would inherently have an Ig-loss value from 4.0-35.0 mass% as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Secondly, the CaO-containing dephosphorization agent of Uchida can include a mixture of quicklime powder, granular quicklime, and dolomite (Uchida, [0086-0088]), in which the dolomite, which contains MgCa(CO3)-2 and 40 mass% of CaO would inherently volatilize out the CO2 and H2O gases. Moreover, the same Example 1 of Uchida that utilizes the above refining agent mixture has a dephosphorization rate of 79.2%, i.e., (0.12-0.025)/0.12*100=79.2% which as applicant states above falls within the desirable rate (Uchida, [0085]).
Thirdly, the Examiner finds the argument regarding the criticality of the Ig-loss value unpersuasive, as the comparative examples have a dephosphorization rate that is very close to the  dephosphorization rate when the Ig-loss value is 4% and 35%. Therefore, it is unclear how the upper and lower limits of ignition loss are critical to achieving the advantages of the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738           

/BRIAN D WALCK/Primary Examiner, Art Unit 1738